United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-13695 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Community Bank System, Inc. 401(k) Employee Stock Ownership Plan B. Name of Issuer of the securities held pursuant to the plan and the address of its principal executive office. Community Bank System, Inc. 5790 Widewaters Parkway DeWitt, New York 13214 REQUIRED INFORMATION 1. Not applicable 2. Not applicable 3. Not applicable 4. The Community Bank System, Inc. 401(k) Employee Stock Ownership Plan (the “Plan”) is subject to the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”).Attached hereto as Appendix I is a copy of the most recent financial statements of the Plan prepared in accordance with the financial reporting requirements of ERISA. Exhibits Consent of Independent Registered Public Accounting Firm. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the trustee (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized. Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Community Bank, N. A., Trustee Dated:June 26, 2013 /s/ Scott Kingsley Scott Kingsley Executive Vice President and Chief Financial Officer Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Financial Statements and Supplemental Schedule December 31, 2012 and 2011 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Index December 31, 2012 and 2011 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-14 Supplemental Schedule: Schedule of Assets (Held at End of Year) (Schedule H, Part IV, Item (i)) 15 Note:
